In view of appellant's motion we have at his request carefully re-examined the statement of facts. If the evidence did not raise an issue that Sam Mooneyham acted with appellant in the theft of the animal then his contention that the charge complained of was erroneous would present a serious question. The evidence, if not misunderstood by us, does, we think, raise the issue authorizing the charge complained of.
The jury accepted the State's evidence as true. We cannot say it was insufficient to support the conviction.
The motion for rehearing is overruled.
Overruled.